Citation Nr: 0822912	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and manic depression.  

2.  Entitlement to service connection for fibroid disc 
disease.  

3.  Entitlement to service connection for a right hip 
disorder.  

4.  Entitlement to service connection for residuals of an 
injury to the left heel, claimed as a fracture.  

5.  Entitlement to service connection for varicose veins.  

6.  Entitlement to service connection for a bunion on the 
left foot.  

7.  Entitlement to service connection for a bunion on the 
right foot.  

8.  Entitlement to service connection for a right shoulder 
disorder.  

9.  Entitlement to service connection for headaches.  

10.  Entitlement to a rating higher than 10 percent from 
January 11, 2002 to December 18, 2005, for a right distal 
fibula and ankle disability.  

11.  Entitlement to a rating higher than 20 percent since 
December 19, 2005, for the right distal fibula and ankle 
disability.  

12.  Entitlement to a compensable disability rating for 
fibrocystic breast disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1980 to 
May 1981 and from March 1991 to July 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

As support for her claims, the veteran testified at a hearing 
in March 2008 at the Board's offices in Washington, DC 
(central office hearing).  The undersigned Veterans Law Judge 
presided.

The Board is remanding the claim for service connection for 
PTSD and manic depression to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


FINDINGS OF FACT

1.  The veteran does not have current diagnoses of fibroid 
disc disease, a right hip disorder, residuals of a left heel 
fracture, and varicose veins.  

2.  While the record shows a history of bunion surgery in 
1988, the veteran does not have current diagnoses of left and 
right bunions or any residuals from that surgery.  

3.  The veteran's right shoulder disorder was not caused or 
made worse by her active military service.  

4.  The veteran's headaches were not caused or made worse by 
her active military service.  



5.  The veteran did not have a moderate right distal fibula 
and ankle disorder prior to December 19, 2005, and she has 
not had a marked disorder since that date.  

6.  The veteran does not have significant alteration of the 
size or form of her right breast.  


CONCLUSIONS OF LAW

1.  Fibroid disc disease was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

2.  A right hip disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

3.  The veteran does not have residuals of a left heel 
fracture incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

4.  Varicose veins were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

5.  A left foot bunion was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

6.  A right foot bunion also was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

7.  A right shoulder disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

8.  Headaches were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

9.  The criteria are not met for a rating higher than 10 
percent for the right distal fibula and ankle disability 
prior to December 19, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic 
Codes (DCs) 5024, 5262 (2007).

10.  The criteria have not been met for a rating higher than 
20 percent rating for the right distal fibula and ankle 
disability since December 19, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 
DCs 5024, 5262 (2007).

11.  The criteria are not met for a compensable rating for 
fibrocystic breast disease.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.116, DC 7626, 7628 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in March 
2002 and March 2006, the RO advised the veteran of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist her 
in obtaining and what information or evidence she was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued that first VCAA notice letter prior to 
initially adjudicating the veteran's claims in January 2003 
- the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  And although she did 
not receive the more recent March 2006 VCAA letter until 
after the initial adjudication of her claims, which also 
included information concerning the downstream disability 
rating and effective date elements of her claims, the RO has 
since gone back and 


readjudicated her claims in the April 2007 supplemental 
statement of the case (SSOC) based on the additional evidence 
received since that initial rating decision, statement of the 
case (SOC), any prior supplemental SOC (SSOC), and any 
additional evidence submitted in response to that additional 
notice.  So the RO has ultimately provided all notice 
required by § 5103(a).  Therefore, any notice defect in the 
initial March 2002 VCAA letter has been rectified, and her 
claims reconsidered, so as to render the timing error in the 
provision of the VCAA notice nonprejudicial, i.e., harmless 
error.  38 C.F.R. § 20.1102.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  See, too, 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating that, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  

Moreover, neither the veteran nor her representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

With regard to the veteran's claims for increased ratings for 
her right distal fibula and ankle disability and fibrocystic 
breast disease, section 5103(a) requires, at a minimum, that 
the Secretary notify her that, to substantiate these claims, 
she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
these disabilities and the effect that worsening has on her 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Codes under which 
her disabilities are rated contain criteria necessary for 
entitlement to higher disability ratings that would not be 
satisfied by her showing a noticeable worsening or increase 
in severity of the disabilities and the effect that worsening 
has on her employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to her.  Additionally, she must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0 percent, i.e., 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that she may submit 
(or ask VA to obtain) that are relevant to establishing her 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not her, to 
show why the error is nonprejudicial, i.e., harmless.  VA can 
show the error is harmless by demonstrating why it does not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, No. 05-0355, slip op. at 12 
(U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's right distal fibula and ankle disability and 
fibrocystic breast disease were provided to her in the July 
2003 SOC.  A reasonable person could be expected to read and 
understand these criteria and know that evidence showing her 
disabilities met the requirements for a higher rating was 
needed for an increase to be granted.  Certainly then, she 
has the requisite actual knowledge of the evidence needed to 
support her claims for higher disability ratings.

Moreover, as also already mentioned, since providing the 
veteran additional VCAA notice in March 2006, the RO has 
readjudicated her claims in the April 2007 SSOC.  See again 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006), indicating that, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, she clearly has actual knowledge of the evidence she 
is required to submit; and 
(2)  based on her contentions and the communications provided 
to her by VA over the course of this appeal, she is 
reasonably expected to understand from the notices provided 
what was needed.  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, private medical records, and VA medical records - 
including the reports of her VA compensation examinations.  
It also deserves mentioning that, in response to the most 
recent VCAA notice in March 2006, the veteran returned an 
August 2006 response form indicating that she had no other 
information or evidence to submit.  So as there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board notes that etiological opinions have not been 
obtained concerning the claims for service connection.  
However, the Board finds that the evidence, discussed below, 
which indicates the veteran does not have current diagnoses 
for the claimed disabilities, did not receive treatment for 
the claimed disorders during service, or that there is any 
competent medical evidence suggesting a link between these 
disorders and her military service, necessarily warrants 
concluding that a remand for an examination and opinion 
concerning the etiology of these claimed conditions is not 
necessary to decide these claims.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2007).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  The veteran does not have the required current 
diagnoses of fibroid disc disease, a right hip disorder, 
residuals of a left heel fracture, varicose veins, or 
bunions.  Therefore, the first element in McLendon is not met 
with regards to these claims.  For her remaining service 
connection claims, the second and third elements are not met 
because there is no evidence of record linking the claimed 
disabilities to her military service.  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Certain conditions like arthritis are chronic, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the veteran has it).  Here, 
though, unfortunately, the veteran does not have current 
diagnoses of fibroid disc disease, a right hip disorder, 
residuals of an in-service left heel fracture, or varicose 
veins.  Therefore, these claims must be denied because she 
has failed to establish that she has these alleged 
conditions.  Moreover, because the veteran has not 
established she currently has a right hip disorder, it 
logically follows that she also cannot show any correlation 
between this claimed disorder (since she has failed to 
establish she even has it) and her already service-connected 
right distal fibula and ankle disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (permitting 
service connection - on an alternative secondary basis - 
for a condition that is proximately due to, the result of, or 
chronically aggravated by a service-connected disability).



The veteran's medical records show she had bunion surgery in 
1988, between her two periods of service.  However, she does 
not have current diagnoses of bunions or of residuals from 
that bunion surgery, and her medical records do not show any 
treatment for them aside from that 1988 surgery, which was 20 
years ago.  Thus, her claims for right and left bunions also 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has disability 
existing on the date of application, not for past disability)

With regards to her claim for service connection for a right 
shoulder disorder, the veteran's post-service medical records 
show complaints of right shoulder pain in August 1997, some 5 
years after her second period of military service had ended 
in July 1992.  Initially, this pain was diagnosed as a 
residual of a rotator cuff tear, but it later was determined 
to be adhesive capsulitis.  The veteran reported a possible 
precipitating injury in 1992 (so perhaps while she was in the 
military), but her SMRs are completely unremarkable for any 
diagnosis of or treatment for a right shoulder disorder - 
including associated with any trauma to this shoulder.  
So there is no competent evidence suggesting the pain in her 
right shoulder that she was experiencing in 1997, even 
assuming she still does and has an underlying diagnosis to 
account for it, relates back to her military service - and 
in particular to any injury while in service.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
See, too, Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



The veteran's post-service treatment records show she has 
complained of headaches, but no specific diagnosis has been 
made.  So she again has failed to establish that she has the 
required current disability and her SMRs also are 
unremarkable for any diagnosis of or treatment for headaches.  
So this claim must be denied, too.

In summary, in the absence of any medical evidence confirming 
the veteran has the required current diagnoses of fibroid 
disc disease, a right hip disorder, residuals of an in-
service left heel fracture, varicose veins, bunions/residuals 
of bunion surgery, or providing the required link between her 
right shoulder adhesive capsulitis and headaches and her 
periods of active military service, the preponderance of the 
evidence is against these claims - in turn meaning there is 
no reasonable doubt to resolve in her favor and these claims 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a recent 
decision of the Court has held that in determining the 
present level of a disability for any increased-evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

Concerning this, the veteran already has what amounts to a 
"staged" rating for her right distal fibula and ankle 
disability since she had a 10 percent rating prior to 
December 19, 2005, and has had a higher 20 percent rating 
since.  However, the Board will nonetheless consider whether 
her ratings should be further staged, and whether the rating 
for her fibrocystic breast disease also requires staging.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Right Distal Fibula and Ankle Disability

The veteran asserts that she is entitled to a higher rating 
for this disability, currently evaluated (since December 19, 
2005) as 20-percent disabling under 38 C.F.R. § 4.71a, DCs 
5024-5262, for tenosynovitis and impairment of the tibia and 
fibula.

Under DC 5024, the rater is instructed to evaluate the 
disability based upon limitation of motion of the affected 
parts.  38 C.F.R. § 4.71a.  Under DC 5262, a 20 percent 
evaluation is warranted when there is malunion of the tibia 
and fibula with moderate knee or ankle disability.  A 30 
percent evaluation is warranted when there is malunion of the 
tibia and fibula with marked knee or ankle disability.  Id. 

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

Here, the medical evidence of record does not support a 
finding of additional functional loss due to pain.  
Therefore, the veteran is not entitled to a higher rating on 
this basis.  She had a fee-based examination in May 2002.  
The examiner noted that the veteran was diagnosed with her 
disability in 1992.  At the time of the examination, she 
complained of pain, weakness, stiffness, swelling, 
inflammation, instability, locking, and abnormal motion.  She 
also complained of additional swelling and pain while 
walking.  Tylenol partially relieved her pain, but she could 
not climb stairs, run, or walk at a normal pace.  She drove 
with her left foot. 



On objective clinical examination, the veteran had a normal 
gait, but reported being unable to stand or walk for more 
than five minutes without her ankle hurting.  The evaluating 
physician noted there were no constitutional signs of a bone 
condition, and that there was no bone infection.  The veteran 
did not have signs of inflammation, deformity, or 
osteomyelitis.  Her right knee was slightly tender, without 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  The range of motion of 
her right knee was normal, with no associated pain, weakness, 
fatigue, lack of endurance, or incoordination.  Her right 
ankle was tender, but her range of motion was normal, with 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees, without additional pain, weakness, fatigue, 
lack of endurance, or incoordination.  Examination of her 
feet did not reveal any signs of abnormal weight bearing.  
She used an ankle brace.  X-rays of her ankle were negative.  
There was minimal deformity at the distal third of the 
fibula, with no recent fractures noted.  The diagnosis was 
status post stress fracture of the right distal fibula with 
minimal deformity present at the distal third of the fibula 
and right ankle tendinitis.  The evaluating physician 
concluded that the veteran's daily activities were affected 
by her disabilities because she could not walk long 
distances, walk fast, or run.  She also had difficulty 
climbing stairs.  

More recent VA treatment records show complaints of right 
ankle pain, but no associated limitation of motion.  

On December 19, 2005, the veteran reported to a VA orthopedic 
clinic with complaints of a locking sensation in her right 
ankle.  She found it difficult to bend this ankle due to 
stiffness.  Upon examination, there was mild enlargement at 
the lateral aspect of this ankle.  The examiner could only 
bring the veteran's ankle into neutral position, and her 
plantar flexion was limited to 25-30 degrees.  Her inversion 
was also 25-30 degrees and she had very little eversion.  
There was no evidence of instability.  She was prescribed two 
medications.

Based upon this evidence of moderate limitation of motion, 
the RO increased the evaluation for the veteran's right 
distal fibula and ankle disability to 20 percent, 
retroactively effective as of December 19, 2005, the date of 
that clinical consultation.

Since December 19, 2005, the only evidence received that 
relates to the veteran's right distal fibula and ankle 
disability was a November 2006 statement from her husband 
wherein he reported that she had pain in her legs and feet.  
But aside from her right distal fibula and ankle disability, 
service connection is also in effect for bilateral flat feet 
(pes planus) - separately rated as 10-percent disabling, so 
she already is receiving additional compensation for the 
additional disability affecting her feet.  To twice 
compensate her for the very same symptom (associated pain) 
would violate VA's anti-pyramiding regulation, 38 C.F.R. 
§ 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 (1994).

It is equally worth mentioning that the veteran's husband did 
not limit the reported pain to the veteran's right distal 
fibula and ankle, but also said it affects her other lower 
extremity, too, as evidence by him using the word "legs" as 
opposed to "leg."  Obviously then, the pain to which he 
referred cannot possibly be solely attributable to the 
service-connected right distal fibula and ankle disability 
because, even by his own admission, the veteran's pain also 
affects her other leg, which does not have service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (if VA cannot distinguish the extent of symptoms that 
are attributable to 
service-related causes from those that are not, VA 
effectively must presume that all symptoms in question are 
related to service, i.e., part and parcel of the service-
connected disability).  See also Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006).

In any event, for the period from January 11, 2002 to 
December 18, 2005 (i.e., before her rating was increased from 
10 to 20 percent), the evidence does not show the veteran had 
moderate right knee or ankle disability.  Her May 2002 
examination showed normal ranges of motion in her right ankle 
and knee - albeit with complaints of pain that limited her 
ability to run, walk fast, walk long distances, and climb 
stairs.  X-rays of her knee showed a mild deformity of the 
distal fibula and a normal ankle.  This is not descriptive of 
a moderate knee or ankle disability, so she is not entitled 
to a disability evaluation greater than 10 percent for this 
immediately preceding period from January 11, 2002 to 
December 18, 2005.  

Also, from December 19, 2005, onwards, the evidence has not 
shown the veteran has had marked (as opposed to moderate) 
knee or ankle disability so as to warrant a rating higher 
than 20 percent.  Consider that normal ankle dorsiflexion is 
from 0 to 20 degrees and normal plantar flexion from 0 to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II.  The December 19, 
2005, examiner could only bring the veteran's ankle into 
neutral position (meaning to 0 degrees), and her plantar 
flexion was limited to 25-30 degrees.  But still, this means 
she had more than half of normal plantar flexion, albeit 
without normal dorsiflexion, even considering the effect of 
her pain.  So this is more suggestive of moderate, rather 
than marked, overall resulting disability since there was 
only relatively mild enlargement of the lateral aspect of 
this ankle and no instability.  For these reasons and bases, 
the preponderance of the evidence is unfavorable.  38 C.F.R. 
§§ 4.3, 4.7.

Finally, the Board finds no reason to refer this claim to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  
See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Fibrocystic Breast Disease

The veteran also asserts that she is entitled to a 
compensable rating (i.e., a rating higher than 0 percent) for 
this disability, which is currently rated under 38 C.F.R. 
§ 4.116, DCs 7628-7626.

Under DC 7628, the rater is instructed to evaluate the 
disability according to impairment of function of the urinary 
or gynecological systems, or skin.

Under DC 7626, a noncompensable evaluation is assigned 
following a wide local excision without significant 
alteration of size of form of one or both breasts.  
A higher 30 percent evaluation is assigned when there is 
significant alteration of size or form of one breast 
following simple mastectomy or wide local excision.  A "wide 
local excision" means removal of a portion of breast tissue 
and includes a partial mastectomy, lumpectomy, tylectomy, 
segmentectomy, and quadrantectomy.  Id., Note (4).  

The veteran's medical treatment records show excision of a 
benign cyst from her right breast in December 1992.  After 
the cyst was excised, she had a mammogram, which found 
nothing suspicious or malignant.  In February 1993, Dr. R. 
B., a private physician, wrote a letter to Dr. M. S., another 
private physician.  Dr. R. B. noted that the veteran had pain 
and discomfort in her right breast, about 4 centimeters 
superiorly to the area of her incision.  Dr. R. B. thought 
that there was scarring of the peripheral nerves since the 
excision was large.  The veteran's treatment options were 
injection therapy or prescription pills.  She did not want to 
have injections so, instead, took a prescription for Naprosyn 
for two weeks for pain relief.



Subsequent treatment records show a well-healed scar and list 
this disability by history only, with no current symptoms.  
The veteran asserted in a November 2004 statement that she 
does a daily self breast exam and felt that her breasts were 
different sizes.  She reported that her right breast hurt 
when she was active.  She has a scar on her right breast that 
she felt was unsightly.  However, her medical treatment 
records do not show that the size of her right breast has 
been significantly altered in size or form.  As stated above, 
her disability is listed by history only, with no current 
symptoms indicated.

In the absence of evidence showing the veteran has 
significant alteration of the size or form of her right 
breast, an increased evaluation cannot be granted.  Reviewing 
the evidence, the Board finds that the overall disability 
picture for her fibrocystic breast disease does not more 
closely approximate a compensable  rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  But in 
this case the veteran's symptoms have remained rather 
constant since one year prior to filing her claim, so the 
Board cannot stage the rating for her fibrocystic breast 
disease.  See Hart, supra.  See also 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  
See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for fibroid disc disease is denied.  

Service connection for a right hip disorder, including 
secondary to the 
service-connected right distal fibula and ankle disability, 
is denied.

Service connection for a residuals of an injury to the left 
heel, claimed as a fracture, is denied.

Service connection for varicose veins is denied.  

Service connection for a bunion on the left foot is denied.  

Service connection for a bunion on the right foot is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for headaches is denied.  

A disability evaluation greater than 10 percent for the right 
distal fibula and ankle disability for the period from 
January 11, 2002 to December 18, 2005, is denied.  

A disability evaluation greater than 20 percent for the right 
distal fibula and ankle disability since December 19, 2005, 
also is denied.  

A compensable disability rating for fibrocystic breast 
disease is denied.  




REMAND

As well, the veteran is claiming entitlement to service 
connection for PTSD due to sexual assaults that occurred 
while she was in the military - the first in January 1981 
and another in June or July 1992.  The record shows that her 
VA care provider has diagnosed her with PTSD due to military 
sexual assault.  But there has not been a VA compensation 
examination with review of the claims file for the pertinent 
medical and other history to specifically address this 
service-connection claim.

During her March 2008 hearing, the veteran testified that she 
had a pregnancy test during service and was told her uterus 
was tilted.  She said she did not report the incidents 
alleged for fear of reprisal - including being kicked out of 
the military, and that, although she mentioned them to her 
sister, her sister is now deceased.

Because sexual assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which 
creates a proof problem with respect to the occurrence of the 
claimed stressor.  In such situations, it is not unusual for 
there to be an absence of service records documenting the 
events the veteran has alleged.  The victims of such trauma 
may not necessarily report the full circumstances of the 
trauma for many years after the trauma.  Thus, when, as here, 
a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3); see also Patton v. West, 
12 Vet. App. 272, 277 (1999) (permitting after-the-fact 
medical nexus evidence to establish the occurrence of the 
claimed stressor to support the PTSD diagnosis).

The veteran's service personnel records indicate that, prior 
to one of the claimed assaults, she was a good worker and 
performed her jobs well.  Her performance appraisals 
consistently showed her to be at the top of her peer group.  
She was consistently recommended for promotion with her 
peers.  But she tested positive for cocaine use in March 1991 
and November 1992 and was subsequently discharged after her 
superiors deemed that she was a "failure" with regards to 
rehabilitation.  



Evidence of behavior changes following a claimed assault is 
one type of relevant evidence that may be used to support the 
occurrence of the claimed event.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See 38 
C.F.R. § 3.304(f)(3); 67 Fed Reg. 10,330-10,332 (March 7, 
2002).  See also Patton v. West, 12 Vet. App. 272 (1999) and 
YR v. West, 11 Vet. App. 393, 398-99 (1998).

So the Board believes a VA psychiatric examination is needed 
for an opinion concerning whether the record contains 
evidence of action or behavior to corroborate the veteran's 
account of the sexual assault incidents in service, 
including the one that purportedly took place in 1992.

Accordingly, the PTSD claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination.  It is 
imperative that the claims file, 
including a complete copy of this remand, 
is made available to the designated 
examiner for a review of the pertinent 
medical and other history.  After 
reviewing the record, including the 
veteran's military personnel records, and 
conducting a mental status evaluation, 
the examiner should indicate whether:

(a) there is evidence in the claims file 
of action or behavioral changes after the 
claimed January 1981 and June or July 
1992 incidents indicating it is at least 
as likely as not (i.e., a 50-percent or 
greater probability) that the claimed in-
service sexual assaults occurred;

(b) if there is, whether it also is at 
least as likely as not the veteran 
currently suffers from PTSD as a 
consequence of those incidents.  If the 
examiner concludes that one, not both, 
stressors caused the veteran's PTSD, the 
examiner must specify which stressor is 
the cause of the PTSD; and

(c) whether the veteran has manic 
depression, and if so, was it is at least 
as likely as not attributable to her 
military service.

*In responding to whether the veteran has 
PTSD from a sexual assault, the examiner 
should offer an opinion in accordance 
with the guidance set forth in 38 C.F.R. 
§ 3.304(f)(3).  In particular, the 
examiner is asked to address the service 
personnel records showing the veteran 
received above average performance 
appraisals and then subsequently failed 
two drug tests before being discharged.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and her representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


